                      1N THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLJNA
                               WESTERN DMSION
                                  No. 5:18-CV-9-D


UNITED STATES OF AMERICA,                   )
and STATE OF NORTH CAROLJNA,                )
                                            )
                           Plaintiffs,      )
                                            )
                  v.                        )               ORDER
                                            )
DR IBRAIIlM N. OUDEH,                       )
TERESA SLOAN-OUDEH, and                     )
IBRAIIlMN. OUDEH, M.D., P.A.,               )
                                            )
                           Defendants.      )


       In light of the parties' pending settlement, the court denies without prejudice plaintiffs'

motion for partial summary judgment [D.E. 97] and defendants' motion in Ii.mine [D.E. 103].

       SO ORDERED. This M day of January 2020.




                                                    1.isc~~
                                                    United States District Judge
